department of the treasury internal_revenue_service washington d c aug e e tax_exempt_and_government_entities_division uniform issue list tl ep ra tl legend taxpayer a ira b custodian c account d company e amount amount dear this letter responds to your request for a letter_ruling dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code _ you submitted the following facts and representations in support of your request under penalties of perjury taxpayer a represents that he received distributions from ira b of amount and amount taxpayer a asserts that his failure to accomplish rollovers of these distributions within the 60-day period prescribed by sec_408 was due to an inadvertent deposit of amount into a non-ira account and the inaccurate advice that led him unnecessarily to withdraw amount again from ira b after having repaid it once taxpayer a owns stock in company e taxpayer a’s status as a stockholder in company e qualified him to participate in a company e stock purchase program where he could make purchases of shares of company e’s stock on a monthly basis taxpayer a represents that when he filled out the forms to participate in the stock purchase program he believed that he would be able to use ira b assets toward purchases without any distributions from ira b he represents he had previously made similar investments in stock with ira b assets and custodian c had not treated the purchases as distributions from ira b taxpayer a represents that he never intended for company e to make a taxable_distribution from ira b to purchase company e stock and that he wanted to keep his funds in ira b on date company e used amount to make a stock purchase rather than treat the transaction as an ordinary purchase of stock within ira b custodian c listed the transaction as a distribution on taxpayer a's account statement taxpayer a immediately contacted company e and discontinued participation in the stock purchase program on date company e sent taxpayer a a check for amount amount plus earnings on the company e stock ira b amount was inadvertently transferred to account d a non-ira investment account with custodian c the mistake was not discovered until after the expiration of the 60-day rollover period taxpayer a represents however that custodian c permitted him to transfer amount back into ira b on june in the process of returning funds to soon after taxpayer a contacted an internal_revenue_service service employee to obtain information about the transaction and whether he should apply for a waiver of the 60-day period although he had not submitted a formal request taxpayer a represents that the service employee advised him that he would receive a waiver of the 60-day period taxpayer a further represented that the service employee advised him to take amount out of ira b return it to account d and then re-execute the transfer of amount into ira b from account d upon receipt of the waiver taxpayer a represented that acting on the advice he received from the service employee he transferred amount out of ira b into account d on date he provided a copy of a facsimile sent to the service employee on date memorializing the conversation in which the service employee purportedly advised taxpayer a to execute the transfer of amount to account d he also provided a copy of an date facsimile requesting guidance from the service employee and noting that he was waiting for the service employee’s permission to re-deposit amount into ira b however taxpayer a represented that because he followed the service employee's advice and transferred amount and did not return it within a 60-day period the transfer was treated as a distribution from ira b distributions of amount from ira b based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to both it is unclear how the service employee responded to these requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and document submitted by taxpayer a is consistent with his assertion that he intended to roll over amount into ira b but that amount was instead placed into a non-ira account and that the failure to accomplish a timely rollover of the second distribution of amount resulted from incorrect advice he received from a service employee therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement for both distributions of amount from ira b with respect to the first distribution of amount the contribution of amount to ira b on date will be considered a valid rollover_contribution with respect to the second distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into ira b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id number yat please address all correspondence to se t ep ra t sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose notice
